           Case 4:20-cv-05175-MKD      ECF No. 5   filed 09/29/20   PageID.26 Page 1 of 2




 1
 2
 3                                                                                 FILED IN THE
                                                                               U.S. DISTRICT COURT
                                                                         EASTERN DISTRICT OF WASHINGTON

 4
                                                                         Sep 29, 2020
 5                           UNITED STATES DISTRICT COURT
                                                                              SEAN F. MCAVOY, CLERK

 6                        EASTERN DISTRICT OF WASHINGTON
 7
 8 CARRIE R.,                                      No. 4:20-CV-05175-MKD

 9                        Plaintiff,               REPORT AND RECOMMENDATION
10
     vs.
11
12 ANDREW M. SAUL,
   COMMISSIONER OF SOCIAL
13
   SECURITY,
14
15              Defendant.

16
17            Plaintiff filed an Application to Proceed In Forma Pauperis on August 17,
18   2020. ECF No. 2. The alleged household income and resources exceed what the
19   Court deems to be the income and resources of an indigent household. Therefore,
20   Plaintiff’s household has sufficient means to cover the cost of the filing fee and
21   administrative fee. Accordingly, IT IS RECOMMENDED:
22            1.    Plaintiff’s Application to Proceed In Forma Pauperis (ECF No. 2) be
23   DENIED.
24            2.    Plaintiff be required to pay the filing fee and administrative fee in full
25   within thirty (30) days of an Order adopting this Report and Recommendation.
26                                        OBJECTIONS
27            Any party may object to a magistrate judge’s proposed findings,
28   recommendations or report within fourteen (14) days following service with a copy


     REPORT AND RECOMMENDATION - 1
        Case 4:20-cv-05175-MKD     ECF No. 5    filed 09/29/20   PageID.27 Page 2 of 2




 1   thereof. Such party shall file written objections with the Clerk of the Court and
 2   serve objections on all parties, specifically identifying any the portions to which
 3   objection is being made, and the basis therefor. Any response to the objection
 4   shall be filed within fourteen (14) days after receipt of the objection. Federal Rule
 5   of Civil Procedure 6(d) adds additional time after certain kinds of service.
 6         A district judge will make a de novo determination of those portions
 7   objected to and may accept, reject, or modify the magistrate judge’s determination.
 8   The judge need not conduct a new hearing or hear arguments and may consider the
 9   magistrate judge’s record and make an independent determination thereon. The
10   judge may, but is not required to, accept or consider additional evidence, or may
11   recommit the matter to the magistrate judge with instructions. United States v.
12   Howell, 231 F.3d 615, 621 (9th Cir. 2000); 28 U.S.C. § 636(b)(1)(B) and (C); FED.
13   R. CIV. P. 72(b)(3); LMJR 2(c), Local Magistrate Judge Rules for the Eastern
14   District of Washington. A magistrate judge’s recommendation cannot be appealed
15   to a court of appeals; only the district judge’s order or judgment can be appealed.
16         The Clerk of the Court is directed to file this Report and Recommendation
17   and provide a copy to Plaintiff.
18         DATED September 29, 2020.
19
20                                _____________________________________
                                            JOHN T. RODGERS
21                                 UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28


     REPORT AND RECOMMENDATION - 2
